DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, i.e., Claims 1-18, in the reply filed on  February 9, 2022 is acknowledged.
Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected 19-20, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “A method of depositing a titanium material layer atop a substrate having a silicon surface and a dielectric surface, comprising: optionally, forming a first direct plasma reaction between titanium tetrachloride (TiCl4), hydrogen (H2) and argon (Ar) inside a process chamber between a showerhead and a substrate for a duration of 0.1 to 200 seconds; forming a remote plasma reaction between titanium tetrachloride (TiCl4), hydrogen (H2) and argon (Ar) within a process chamber between a lid heater and a showerhead to form a titanium material layer upon a substrate inside a processing chamber to selectively deposit the titanium material layer atop the silicon surface of the substrate, wherein the dielectric surface inhibits deposition of the titanium material layer atop the dielectric surface, and wherein the remote plasma reaction reacts titanium tetrachloride (TiCl4), hydrogen (H2) and argon (Ar) at a first temperature of 200 to 800 degrees Celsius; and forming a direct plasma reaction between nitrogen (N2), hydrogen (H2) and argon (Ar) inside a process chamber between the showerhead and the substrate to form a titanium nitride layer upon the titanium material layer atop the silicon surface of the substrate” in lines 1-17. 
However, the scope of the aforementioned limitation can not determined for the following reasons:
I. The limitation “optionally, forming a first direct plasma reaction between titanium tetrachloride (TiCl4), hydrogen (H2) and argon (Ar) inside a process chamber between a showerhead and a substrate for a duration of 0.1 to 200 seconds.”
II. The limitation “forming a remote plasma reaction between titanium tetrachloride (TiCl4), hydrogen (H2) and argon (Ar) within a process chamber between a lid heater and a showerhead to form a titanium material layer upon a substrate inside a processing chamber to selectively deposit the titanium material layer atop the silicon surface of the substrate, wherein the dielectric surface inhibits deposition of the titanium material layer atop the dielectric surface, and wherein the remote plasma reaction reacts titanium tetrachloride (TiCl4), hydrogen (H2) and argon (Ar) at a first temperature of 200 to 800 degrees Celsius.” 
III. The limitation “forming a direct plasma reaction between nitrogen (N2), hydrogen (H2) and argon (Ar) inside a process chamber between the showerhead and the substrate to form a titanium nitride layer upon the titanium material layer atop the silicon surface of the substrate”
First, as set forth in I, II and II, it is not clear whether the limitations in I, II and II are conducted alternatively.  If it is an alternative process, the limitation should incorporate transitional word such as “or” to separate one process from the other process.  
Second, the process in III recites “forming a direct plasma reaction between nitrogen (N2), hydrogen (H2) and argon (Ar) inside a process chamber between the showerhead and the substrate to form a titanium nitride layer upon the titanium material layer atop the silicon surface of the substrate.”  However, there is not titanium precursor in the plasma reaction chamber. Therefore, it is not clear how “titanium” can be formed in the absence of titanium precursor. 
For the above reasons, claim 15 lacks clarity in the meaning and scope. 
Therefore, claim 15 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 16-18 are also rejected as being dependent of the rejected independent base claim.
Regarding claims 15-18, the examiner cannot possibly apply the prior because deciding patentability without disregarding portions of the express wording of the claims and thus resorting to speculation and conjecture as to the invention defined therein. Therefore, the examiner cannot make prior art consideration to reject claims 15-18. See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) and In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

Allowable Subject Matter
Claims 1-14 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “forming a remote plasma reaction between titanium tetrachloride (TiC4), hydrogen (H2) and argon (Ar) in a region between a lid heater and a showerhead of a process chamber at a first temperature of 200 to 800 degrees Celsius; and flowing reaction products into the process chamber to selectively form a titanium material layer upon the silicon surface of the substrate,” as recited in claim 1.
Claims 2-14 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure LEE (WO 2010/095901 A2) also discloses forming of Ti using TiCl4 precursor using PEALD process. Agarwal (US 2003/0232500) also discloses forming TiN using photo-assisted remote plasma process.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
February 26, 2022